department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b02 genin-146953-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ------------------------------------ -------------------------------- ---------------------------- dear ---------------------------- this letter responds to your request for information dated date in general the owner of series i bonds may defer reporting the accrued interest in your letters and in a conversation with -------------------- of this office on january regarding the federal_income_tax consequences of possible transfers of series i united_states_savings_bonds held by you and your wife you stated that you and your wife own series i bonds in husband or wife form you did not indicate the extent to which each spouse contributed to the purchase of the bonds in the two of you established the --------------------------------------------- ----------------------------------------------------------- the trust a revocable_trust the information in this letter is based solely upon the facts and representations made in your prior correspondence and in your conversation with --------------- we have not examined the savings bonds and do not reach any conclusions regarding the trust on the bonds on the owner’s federal_income_tax return until the bonds mature or are disposed of if the bonds are issued in the names of co-owners the identity of the owner who must report the interest_income is determined by the source of the funds used to purchase the bonds not by the names or social_security numbers on the bonds therefore if one you contributed all of the money used to purchase the bonds the interest_income would be taxable to the contributor if the owner of series i bonds contributes them to a_trust which is treated for federal_income_tax purposes as owned by the transferor a grantor_trust then the transferor does not have to report the accrued interest on his income_tax return on the transfer a_trust which is revocable by the grantor of the trust is an example of a grantor_trust therefore because the trust is a revocable_trust neither of you will have to report your respective shares of the accrued interest on the bonds upon the transfer to the trust form pd f is used to reissue u s savings bonds including series i bonds genin-146953-11 if the two of you transfer the bonds to the trust then at each of your deaths the executor of the decedent spouse’s estate must choose whether to include the interest deferred on that spouse’s respective share of the bonds up to the date of death on the decedent spouse’s final income_tax return if the executor does not elect to report the interest on the decedent spouse’s final income_tax return then the person who acquires the bonds may continue to defer reporting the accrued interest including both pre-death and post-death amounts until the bonds mature or are disposed of to a personal trust which would include a revocable_trust such as your trust when the form is filed the bonds should be included with the form as indicated by the form instructions sec_2 of form pd f requests the names of the grantors trustees taxpayer_identification_number and beneficiaries of the trust in general the grantors would be any persons who transfer property to the trust and the trustees would be those persons identified in the trust instrument the form does not specify whether successor trustees must be identified as well as initial trustees we suggest you contact the bureau of public debt regarding this question the taxpayer identification numbers in the case of a revocable_trust created by husband and wife will generally be the husband and wife’s social_security numbers the beneficiaries of a_trust will generally include any living persons who may receive distributions from the trust depending on the terms of the trust the beneficiaries may include you and your wife as well as your children or other persons named or described in the trust internal_revenue_service for further clarification regarding the form we suggest you contact the bureau of public debt forms management officer parkersburg wv as indicated on page of the form through of irs publication investment_income and expenses providing information on the tax treatment of u s savings bonds we have highlighted those sections relevant to your questions please contact ---------------------at ----------------------- not a toll-free call if you have any further questions about the matters addressed in this letter we hope that our information proves helpful we have included a copy of pages form pd f is a publication of the bureau of public debt rather than the genin-146953-11 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact our office at --------------------- sincerely bradford r poston senior counsel office_of_chief_counsel branch passthroughs and special industries enclosure irs publication pp
